Citation Nr: 1108491	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran claims entitlement to service connection for posttraumatic stress disorder.  He has been diagnosed with the disorder based on his assertion that he participated in a 1982 mass airborne drop with the 82nd Airborne Division that was marred by the deaths of five soldiers, and the injury of more than 100 others.  The Veteran specifically states that he knew some of the dead, and witnessed some of the injured.  While the record confirms the appellant's service with the 82nd in 1982, as well as the fact that the incident described did occur, additional development is warranted.  In this regard, the only personnel record available is the appellant's DA Form 2-1.  There is, however, no evidence that the RO has attempted to secure his DA Form 1307, Individual Jump Record, to see whether the Veteran actually participated in the airborne operation he describes.  Accordingly, further development is required.  

Additionally, in light of the deaths that occurred during the drop it is clear that an investigation of the 1982 jump would have been conducted.  That report should be reviewed in an attempt to verify the appellant's claimed stressor.  In this regard, the Board notes that while the Veteran has alleged that the incident occurred on April 12, 1982, i.e., the date of a Time magazine article, the incident actually occurred on March 30, 1982.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's entire service personnel record, to include his DA Form 1307, "Individual Jump Record."  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should also contact the U.S. Army and Joint Services Records Research Center (JSRRC), and request that they review the records pertaining to Operation Gallant Eagle 82, and attempt to ascertain whether Company C, 782nd Maintenance Battalion, 82nd Airborne Division, participated in a March 30, 1982 airborne operation in the Mohave Desert.  This airborne operation is documented to have been marred by the loss of five soldiers, and the injury of more than 100 others.  All logical followup to this request must be conducted.  If the RO cannot verify participation by the appellant's unit, the RO must specifically document the attempts that were made to verify their participation, and explain in writing why further attempts to verify through a review of Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO should readjudicate the claim for entitlement to service connection for posttraumatic stress disorder.  If the benefit sought is not granted, the Veteran and any representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

